DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or render obvious the following features:
increasing a transmission power for a physical sidelink shared channel (PSSCH) communication based at least in part on decreasing a transmission power for a physical sidelink control channel (PSCCH) communication based at least in part on a predetermined amount of gain associated with at least one of the PSSCH communication or the PSCCH communication
determining a transmission power for a physical sidelink control channel (PSCCH) communication, and a transmission power for a physical sidelink shared channel (PSSCH) communication, based at least in part on a predetermined amount of gain associated with at least one of the PSSCH communication or the PSCCH communication
increase a transmission power for a physical sidelink shared channel (PSSCH) communication based at least in part on decreasing a transmission power for a physical sidelink control channel (PSCCH) communication based at least in part on a predetermined amount of gain associated with at least one of the PSSCH communication or the PSCCH communication
determine a transmission power for a physical sidelink control channel (PSCCH) communication and a transmission power for a physical sidelink shared channel (PSSCH) communication based at least in part on a predetermined amount of gain associated with at least one of the PSSCH communication or the PSCCH communication
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Santhanam et al. (US 2019/0104525) Section 0050 teaches the use of channel busy rate (CBR), Lee et al. (US 10,887,736) Claim 1 teaches a sidelink received signal strength indicator (S-RSSI), and Punithan et al. (US 2018/0288589) (Section 0172) teaches a V2X system comprising: basic safety messages (BSM), cooperative awareness messages (CAM), decentralized environmental notification message (DENM), signal phase and timing (SPaT) all of which are disclosed in Applicants’ specification but not claimed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
January 21, 2022